Name: Regulation (EC) No 1336/2008 of the European Parliament and of the Council of 16 December 2008 amending Regulation (EC) No 648/2004 in order to adapt it to Regulation (EC) No 1272/2008 on classification, labelling and packaging of substances and mixtures (Text with EEA relevance)
 Type: Regulation
 Subject Matter: chemistry;  deterioration of the environment;  marketing;  European Union law
 Date Published: nan

 31.12.2008 EN Official Journal of the European Union L 354/60 REGULATION (EC) No 1336/2008 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 16 December 2008 amending Regulation (EC) No 648/2004 in order to adapt it to Regulation (EC) No 1272/2008 on classification, labelling and packaging of substances and mixtures (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 95 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), Whereas: (1) Regulation (EC) No 1272/2008 of the European Parliament and of the Council of 16 December 2008 on classification, labelling and packaging of substances and mixtures (3) provides for the harmonisation of the classification and labelling of substances and mixtures within the Community. That Regulation will replace Council Directive 67/548/EEC of 27 June 1967 on the approximation of laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances (4) as well as Directive 1999/45/EC of the European Parliament and of the Council of 31 May 1999 concerning the approximation of the laws, regulations and administrative provisions of the Member States relating to the classification, packaging and labelling of dangerous preparations (5). (2) Regulation (EC) No 1272/2008 builds on the experience with Directives 67/548/EEC and 1999/45/EC and incorporates the criteria for classification and labelling of substances and mixtures provided for by the Globally Harmonised System of Classification and Labelling of Chemicals (GHS) which has been adopted at the international level, within the structure of the United Nations. (3) Certain provisions on classification and labelling laid down in Directives 67/548/EEC and 1999/45/EC also serve for the purpose of application of other Community legislation, such as Regulation (EC) No 648/2004 of the European Parliament and of the Council of 31 March 2004 on detergents (6). (4) An analysis of the potential effects of replacing Directives 67/548/EEC and 1999/45/EC and the introduction of the GHS criteria led to the conclusion that by adapting the references to those Directives in Regulation (EC) No 648/2004, the scope of that act should be maintained. (5) The transition from the criteria for classification contained in Directives 67/548/EEC and 1999/45/EC should be fully completed on 1 June 2015. Manufacturers of detergents are manufacturers, importers or downstream users within the meaning of Regulation (EC) No 1272/2008 and should therefore be given the possibility under this Regulation to adjust to that transition within a similar timeframe to that provided for in Regulation (EC) No 1272/2008. (6) Regulation (EC) No 648/2004 should be amended accordingly, HAVE ADOPTED THIS REGULATION: Article 1 Amendments to Regulation (EC) No 648/2004 Regulation (EC) No 648/2004 is hereby amended as follows: 1. the word preparation or preparations within the meaning of Article 3(2) of Regulation (EC) No 1907/2006 of the European Parliament and of the Council (7), in its version of 30 December 2006, shall be replaced by mixture or mixtures respectively throughout the text; 2. in paragraph 1 of Article 9, the introductory phrase shall be replaced by the following: Without prejudice to Article 45 of Regulation (EC) No 1272/2008 of the European Parliament and of the Council of 16 December 2008 on classification, labelling and packaging of substances and mixtures (8), manufacturers placing on the market the substances and/or mixtures covered by this Regulation shall hold at the disposal of the competent authorities of the Member States: 3. Article 11(1) shall be replaced by the following: 1. Paragraphs 2 to 6 are without prejudice to the provisions relating to the classification, labelling and packaging of substances and mixtures in Regulation (EC) No 1272/2008.. Article 2 Entry into force and application This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. Points 2 and 3 of Article 1 shall apply from 1 June 2015. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 16 December 2008. For the European Parliament The President H.-G. PÃ TTERING For the Council The President B. LE MAIRE (1) OJ C 120, 16.5.2008, p. 50. (2) Opinion of the European Parliament of 3 September 2008 (not yet published in the Official Journal) and Council Decision of 28 November 2008. (3) OJ L 353, 31.12.2008, p. 1. (4) OJ 196, 16.8.1967, p. 1. (5) OJ L 200, 30.7.1999, p. 1. (6) OJ L 104, 8.4.2004, p. 1. (7) OJ L 396, 30.12.2006, p. 1. Corrected version in OJ L 136, 29.5.2007, p. 3. (8) OJ L 353, 31.12.2008, p. 1.